Citation Nr: 0708675	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968 and from February 1969 to August 1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied an increased 
evaluation for right knee chondromalacia patella with 
degenerative joint disease, and denied service connection for 
PTSD.  A February 2005 rating decision granted service 
connection for PTSD, evaluated as 30 percent disabling, and 
recharacterized the veteran's right knee disability as 
chondromalacia patella.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, indicates that 
the veteran's right knee chondromalacia patella does not 
result in limitation of flexion to 15 degrees, limitation of 
extension to 10 degrees, or recurrent subluxation or lateral 
instability. 

2.  The competent medical evidence, overall, indicates that 
the veteran's PTSD results in reduced reliability and 
productivity due to such symptoms as impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right knee chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260 and 5261 (2006); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

2.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Turning to the current claim, the veteran 
is accordingly competent to report pain but is not competent 
to provide an opinion requiring medical knowledge or a 
clinical examination by a medical professional, such as an 
opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
either of his service-connected disabilities warrant an 
increased initial evaluation on any basis other than pain.  

The RO has evaluated this disability under Diagnostic Code 
5010-5258 (traumatic arthritis - dislocated semilunar 
cartilage with frequent episodes of "locking", pain and 
effusion into the joint), and Diagnostic Code 5257 
(impairment of the knee).  The disability is currently 
evaluated under Diagnostic Code 5260 (limitation of flexion).  
The Board will address all applicable/pertinent diagnostic 
codes.  38 C.F.R. § 4.20 (2006).

The Rating Schedule provides that severe recurrent 
subluxation or instability of the knee is rated 30 percent.  
Diagnostic Code 5257.

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 30 degrees warrants a 20 
percent evaluation, while limitation to 15deg warrants a 30 
percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 5 degrees is noncompensable, 
limitation to 10 degrees warrants a 10 percent evaluation, 
and limitation to 15 degrees is rated 20 percent.  Diagnostic 
Code 5261.  Separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same knee joint.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran alleges that the compensation he receives from 
the Social Security Administration (SSA) is in part due to 
his right knee disability.  However, an August 2004 SSA 
determination reflects that the veteran was found disabled 
due to a primary diagnosis of back disorder 
(disc/degenerative) and a secondary diagnosis of personality 
disorder.  The Board must find that a review of the SSA 
record provides, overall, evidence against this claim. 

VA outpatient treatment reports reflect complaints and 
treatment of a variety of conditions, including the right 
knee.  

The report of an August 2003 VA examination provides that the 
veteran reported using Motrin, with temporary relief.  He 
reported flare-ups twice a week lasting for several hours 
each time, with pain a 10 of 10 at those times.  
Precipitating factors were weight-bearing activities. He 
received relief with rest and medication.  The veteran 
reported a 25 percent magnification of pain and 25 percent 
reduction of motion on flare-ups.

On physical examination, the veteran's gait was antalgic.  
Range of motion was from zero to 125 degrees.  The knee was 
stable in vargus and valgus stress test, with negative 
Lachman's and Drawer's, 2 mm motion.  The impression was 
right patella femoral pain syndrome and mild to moderate 
degenerative joint disease of the right knee.  The examiner 
stated that there was a 25 percent magnification of pain and 
25 percent reduction of motion after repetitive movements.  
The examiner stated that in his opinion the veteran 
demonstrated weakened movements, easy fatigability and lack 
of coordination after repetitive movements.  

The report of a July 2004 private rehabilitation medical 
examination notes that the veteran's knees were obviously 
swollen with varus instability.  The veteran had braces, 
which the examiner did not remove as the knees were unstable 
and sufficiently swollen to verify osteoarthritis.  The 
veteran's obvious orthopedic impairment, his under-controlled 
pain, depression, his concrete thinking, and his failure to 
make socially accepted translations of encoded orders made 
his employment very doubtful.  

The report of an October 2005 private examination provides 
that the veteran complained of severe knee pain, weakness and 
giving way.  He reported that he could barely walk 20 steps 
without having to stop due to severe pain.  On examination, 
the veteran's knee was warm to touch.  Range of motion was 
from 10 to 110 degrees with pain  Range of motion was also 
described as lacking 10 degrees of extension and having 
flexion to 110 degrees with considerable pain.  

The pertinent diagnosis was severe osteoarthritis in major 
weight-bearing joints of the right knee, as well as ten 
additional diagnoses.  The examiner observed that the veteran 
was not able to be gainfully employed in any capacity, but 
did not state that this inability was due to any single 
condition.  

The report of a December 2005 VA orthopedic examination 
provides that the veteran reported daily use of crutches and 
pain that rated a 7 of 10 with percocet.  The veteran 
normally took four to five percocet a day, and eight with 
flare-ups.  He wore bilateral knee braces to his examination.  
The veteran was able to sit and walk, but at work could not 
kneel or do deep knee bends, climb ladders, or do prolonged 
walking or standing.  He could not go up or down stairs 
repetitively.  

On physical examination, the veteran had no instability and 
range of motion was from 5 - 130 degrees.  Activities such as 
walking and sitting at home were what he was able to do but 
they seemed to aggravate his activities.  He said that 
walking down the hall was painful.  After repetitive motion, 
his range of motion was from 5 - 120 degrees.  During flare-
ups , it was estimated to be from 5 - 85 degrees.  Again, 
flare-ups occurred daily with walking activities.  
Radiographic examination showed no significant features or 
arthritis.  

The assessment was mild arthritis, right knee.  The examiner 
stated the veteran had a residual disability for pain and 
limited range of motion as noted in the report.  The veteran 
was employable.

The foregoing records, overall, are evidence against a higher 
evaluation for the veteran's right knee disability.  The 
evidence does not show limitation of flexion to 15 degrees, 
as required for a 30 percent evaluation under Diagnostic Code 
5260.  The majority of the records show that the veteran's 
extension is not limited to a compensable degree (10 
degrees), so a separate evaluation under Diagnostic Code 5261 
is not warranted.  Similarly, recurrent subluxation or 
lateral instability are not shown by the evidence, so a 
separate evaluation is not warranted under Diagnostic Code 
5257.  

The Board recognizes the veteran's complaints of right knee 
pain and flare-ups, as well as the medical opinions that 
flare-ups magnify his loss of motion and increase his pain.  
The Board finds that the effects of pain reasonably shown to 
be due to the veteran's right knee disability are 
contemplated in the current 20 percent rating assigned.  The 
evidence does not show, overall, that right knee pain results 
in a disability comparable to limitation of flexion to 15 
degrees, or limitation of extension to 10 degrees.  
Diagnostic Codes 5260 and 5261.  Thus, additional 
compensation is not warranted due to functional loss.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

The Board finds that the post-service medical record, as a 
whole, provides evidence against this claim, indicating that 
the requirements of a higher evaluation are not met based on 
an objective view of the medical evidence. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Regarding the veteran's PTSD, the rating schedule provides 
that a 30 percent evaluation for PTSD is warranted by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); a 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job); a score of between 31 and 40 represents some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.

VA outpatient treatment reports reflect complaints and 
treatment of a variety of conditions, including PTSD.  

The report of an April 2004 VA outpatient PTSD community 
program team diagnostic interview provides that the veteran 
reported re-experiencing his trauma, avoidant behavior and 
arousal.  He reported that he had been "Baker Acted" for 
being too hostile, he did not remember when.  He reported 
multiple jobs and an inability to hold a job.  He reported 
living with his son and "old lady."  He had been married 
twice before and noted that each marriage had ended due to 
his abuse of his spouses.  The veteran's hygiene was fair.  

On examination, the veteran had no hallucinations, delusions, 
loose associations or flight of ideas.  His thought was 
logical and goal-oriented and there was no evidence of a 
thought disorder.  He had no current suicidal or homicidal 
ideation, plan or intent.  His judgment was intact.  The Axis 
I diagnosis was PTSD, rule out explosive disorder.  The Axis 
V GAF score was 55 (current).  

The report of a July 2004 private rehabilitation medical 
examination notes that the veteran had PTSD.  The veteran's 
obvious orthopedic impairment, plus his under controlled pain 
and depression, plus his concrete thinking and failure to 
make socially accepted translations of encoded orders, made 
his employment very doubtful.  

The report of an October 2004 PTSD examination provides that 
the results of certain psychological tests were not 
considered to be reliable due to the excessive endorsement of 
psychopathology by the veteran.  This did not suggest in any 
way that the veteran was malingering, but might reflect his 
actual perception of his symptoms.  The underlying profile 
suggests that the veteran was confused, anxious and angry at 
others.  Isolation and depression were also noted.  

The report also sets forth the results of mental status 
examination.  The veteran was not demonstrating any 
impairment in thought processes or communication, delusions, 
hallucinations or inappropriate behavior.  He endorsed past 
suicidal thoughts but no current plans or intent.  He 
appeared capable of maintaining activities of daily living 
and did not demonstrate any memory loss, ritualistic behavior 
or panic attacks.  The veteran endorsed persistent symptoms 
of increased arousal as evidenced by sleep disturbance, 
irritability, startle response and hypervigilance.  He also 
endorsed persistent re-experiencing of the trauma and 
persistent avoidant behavior.  

The Axis I diagnosis was PTSD.  The Axis VGAF was 50.  The 
examiner commented that the veteran was employable based on 
his psychiatric status.  

The report of a November 2004 VA psychiatric examination 
provides that the veteran complained of avoidant behaviors, 
difficulties in relationships, hyperarousal with difficulty 
sleeping.  He also had irritability and anger outbursts and 
in fact had been "Baker Acted" in 2002.  He reported 
abusing every woman with whom he had ever been.  

On mental status examination, the veteran's mood was mildly 
irritable and his affect was of decreased range and 
intensity.  He was alert and oriented in four spheres.  
Thought processes were logical, coherent and goal directed.  
He was not displaying flights of ideas or looseness of 
associations.  He denied auditory and visual hallucinations, 
illusions or delusions.  The examiner summarized that the 
veteran's PTSD resulted in moderate social and occupational 
dysfunction, as evidenced by his multiple wives and the fact 
that he was not currently working when he had the psychiatric 
capacity to do so.  The Axis I diagnosis was PTSD, combat 
related.  The Axis V GAF score at the present time was 55.

The report of an October 2005 private orthopedic examination 
provides that the veteran was severely depressed, with marked 
PTSD and a GAF score of 40.  The pertinent diagnosis was 
PTSD/depression with GAF of 40.  

The report of a December 2005 VA psychiatric examination 
provides the veteran's relevant history, including two 
suicide attempts and two previous marriages.  The veteran 
complained of intrusive thoughts, flashbacks, nightmares and 
psychological and physical distress at certain cues.  He 
endorsed panic attacks and major avoidant symptoms unless it 
was his family.  He reported irritability, angry outbursts, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  His current marriage had lasted 17 years 
so far.  He last worked in 2000.  He had odd jobs but could 
not keep them.  

On mental status examination, the veteran had adequate 
hygiene.  His thought processes were logical and coherent.  
He denied auditory and visual hallucinations and delusions.  
Remote and recent history, and concentration were intact.  
The examiner provided an impression that the veteran 
definitely had severe PTSD symptoms with severe social and 
occupational disability.  At this time, he was not 
employable.  

The Axis I diagnosis was PTSD, chronic.  The Axis V GAF score 
was 55.  The examiner commented that the veteran had severe 
PTSD symptoms and extreme difficulties with his social and 
physical functioning.  

Overall, the Board finds that the foregoing examination 
reports support a 50 percent evaluation for PTSD.  They 
demonstrate that the veteran's PTSD results in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In this case, however, the 
50 percent initial evaluation satisfies the veteran's claim 
for an increased initial evaluation because, in a March 2005 
Notice of Disagreement, the veteran contended that his PTSD 
(then evaluated as 30 percent disabling) would be "more 
adequately rated at the next higher level" (a 50 percent 
evaluation).  This decision grants the compensation requested 
by the veteran. 

Moreover, there is evidence that the veteran also has a 
personality disorder, which results in some of his symptoms.  
An August 2004 SSA determination reflects that the veteran 
was found disabled, effective September 2003, due to a 
primary diagnosis of back disorder (disc/degenerative) and a 
secondary diagnosis of personality disorder.  Service 
connection, however, may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's PTSD warrants a 50 percent initial evaluation.  
This evaluation also satisfies the veteran's claim.  As the 
preponderance of the evidence is against a higher evaluation, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
There is competent medical evidence that the veteran is 
unemployable.  However, the veteran's right knee disability 
has not been described as precluding employment by itself.  
Further, while there is medical evidence that the veteran's 
PTSD prevents him from maintaining employment, this fact is 
taken into account by the 50 percent evaluation the Board has 
assigned, which reflects occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2004 and May 2005; 
rating decisions dated in January 2004 and February 2005; 
statements of the case dated in February 2005 and July 2005; 
and a supplemental statement of the case dated in January 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

An evaluation in excess of 20 percent for right knee 
chondromalacia patella is denied.

An initial 50 percent evaluation, but no higher, is granted 
for PTSD, subject to the rules and regulations governing the 
award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


